Case 1:19-cr-00819-VM Document 20

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA, :
-against-

FRANCISCO TORRES-RENDON, et al., :

Defendants.

----- X

VICTOR MARRERO, U.S.D.J.:
By letter dated June 4, 2020,

Filed 06/05/20 Page 1of1

19 CR 819 (VM)

ORDER

counsel for defendant Jose

Santos requests a telephone conference and reconsideration of

the magistrate judge’s denial of bail. (See Dkt. No. 19.) The

Government is hereby directed to respond to defendant’s letter

within seven days of the entry of this Order.

SO ORDERED:

Dated: New York, New York
05 June 2020

 

 

U.8.Ded -
